Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
CARAWAY HOME, INC.                 :
                                   :
                    Plaintiff,     :                  20 Civ. 10469
                                   :
     - against -                   :               DECISION AND ORDER
                                   :
PATTERN BRANDS, INC.               :
D/B/A EQUAL PARTS,                 :
                    Defendant.     :
-----------------------------------X

VICTOR MARRERO, United States District Judge.

      Plaintiff Caraway Home, Inc. (“Caraway” or “Plaintiff”)

brings    this   action   against       Pattern   Brands,   Inc.   doing

business as Equal Parts (“Equal Parts” or “Defendant”). The

Complaint alleges nine counts -- including for trade dress

and trademark infringement in violation of the Lanham Act and

common law; unfair competition in violation of the Lanham Act

and common law; deceptive practices and false advertising in

violation of the New York General Business Law; and trademark

dilution and injury to business reputation in violation of

the New York General Business Law, among others -- stemming

from Equal Parts’s sale of cookware. (See “Complaint,” Dkt.

No. 1.)

      Now before the Court are the premotion letters filed by

the parties regarding Equal Parts’s contemplated motion to

dismiss the Complaint. On February 18, 2021, Equal Parts

notified Caraway of alleged deficiencies in the Complaint’s

                                    1
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 2 of 31



allegations     of    trade   dress       infringement    and   trademark

infringement    and    requested     dismissal    of    the   action   (the

“February 18 Letter”). (See Dkt. No. 19.) Caraway responded

by letter dated February 25, 2021 (the “February 25 Letter”).

(See Dkt. No. 20.) Equal Parts replied by letter dated March

2, 2021 (the “March 2 Letter”). (See Dkt. No. 21.)

      The Court now construes Defendant’s letters as a motion

by Defendant to dismiss Caraway’s trade dress and trademark

claims pursuant to Federal Rule of Civil Procedure 12(b)(6)

(collectively, the “Letter Motion”).1 For the reasons set

forth below, the Letter Motion is GRANTED IN PART and DENIED

IN PART.

                              I.     BACKGROUND

A.    FACTUAL BACKGROUND2

      Caraway is a corporation that designs, manufactures, and

sells cookware and related items. According to Caraway, it

has   quickly   become    a   well    known    and     respected   company

providing direct-to-consumer sales and represents “a new


1 Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (affirming the district court’s ruling deeming
exchange of letters as motion to dismiss).
2 The Court presumes familiarity with the factual background of this

litigation, which was described in greater detail in the Court’s previous
decisions, and provides only the facts necessary to resolve Defendants’
Letter Motion. Except as otherwise noted, the factual background below
derives from the Complaint and the facts pleaded therein, which the Court
accepts as true for the purposes of ruling on a motion to dismiss. Except
when specifically quoted, no further citation will be made to the
Complaint. When quoting the Complaint, all internal quotation marks are
omitted.

                                      2
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 3 of 31



generation of cookware.” (Complaint ¶ 11.) Caraway’s cookware

has   received   significant        media    coverage    for    its   stylish

design and variety of colors. Caraway sells sets of cookware

(the “Cookware Sets”) that consist of a fry pan, sauce pan,

sauté pan, and Dutch oven.

      1.    Trade Dress Allegations

      Caraway    alleges     that    its     Cookware    Sets    uses    many

distinctive and nonfunctional features to identify the origin

of its Cookware Sets and their components. Caraway also

contends that as a result of its continuous and exclusive use

of these designs, marketing, advertising, sales, and media

coverage, its designs have acquired a secondary meaning and

are uniquely associated with Caraway.

      As   to    its   fry    pan,        sauté   pan,   and     sauce    pan

(collectively, the “Caraway Pans”), Caraway alleges that it

has trade dress rights in the overall look and appearance of

the Caraway Pans, including but not limited to:

      the visual flow of the handle; the curves, tapers
      and lines in the Caraway Pans; the design, style
      and visual appearance of these curves (including
      the flattened curve of the lid shown on FIG, 4),
      tapers and lines in the Caraway Pans; the visual
      connection and relationship between the curves,
      tapers and lines in the Caraway Pans; the style,
      design and appearance of design aspects of the
      Caraway Pans handle; the design and appearance of
      the deep bowl-shape with high sidewalls of the Fry
      Pan interior; the design and appearance of the
      glossy finish exterior of the Caraway Pans; the
      design and appearance of the gloss finish

                                      3
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 4 of 31



      throughout the Caraway Pans, including on the
      handles, interior, and exterior; and the design,
      appearance and lines of the Fry Pan shiny stainless
      steel handle.

(Id. ¶ 28.) Similarly, Caraway alleges that it has trade dress

rights in the overall look and appearance of the Caraway Pans’

handle, such as:

      its U-shaped, wide-stance space attaching the
      handle to the rounded pan; the visual appearance of
      the curves, tapers and lines associated therewith;
      the design, style, visual appearances, curves,
      tapers and lines of the open space formed between
      the edge of the handle at its center, and the pan;
      the design, style, visual appearances, curves,
      tapers and lines of the two attachment portions of
      the handle to the pan; the design, style, visual
      appearances, curves, tapers and lines of the
      flattened top side of the handle; the design,
      style, visual appearances, curves, tapers and lines
      of the rounded underside of the handle; the design,
      style, visual appearances, curves, tapers and lines
      of the handle being thinner at the end closer to
      the pan, and thicker farther from the pan; and
      the design, style, visual appearances, gloss, shiny
      stainless steel, curves, tapers and lines of the
      thick distal hole formed at the distal end of the
      handle.

(Id. ¶ 29.) Caraway further alleges that it has trade dress

rights in the overall look and appearance of the Caraway Pans

lid, particularly its flattened, disc shape, which provides

a more aesthetically pleasing look distinct from glass and

stainless steel, and the visual appearance of the associated

curves, tapers, and lines. Finally, Caraway alleges it has

trade dress rights in the overall look, design, and appearance

of its cream colored and navy-blue colored cookware.

                                  4
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 5 of 31



      Defendant launched in 2019, and the Equal Parts branch

was introduced in September 2019. Equal Parts failed to meet

the growth expectation of its founders, investors, and the

general market. When Equal Parts launched, it focused on

selling   low-priced,    all-black    cookware    with   flash   style

photography, and its market positioning focused on a text-a-

chef service as its main value proposition. In a Harvard

Business School Study, Defendant acknowledged that Equal

Parts was a failure, the contrast with Caraway’s successful

launch, and the praise Caraway received for its unique design

and colors.

      On September 29, 2020, Equal Parts relaunched with a new

aesthetic that intentionally represented Caraway’s design of

glossy colored cookware with shiny stainless-steel handles,

cream and navy coloring, flat lids, as well as similar

photography and marketing materials. One media source, The

Daily Beast, found Equal Parts to be nearly identical to

Caraway. Caraway alleges that Equal Parts’s products are

confusingly    similar   imitations    of   its   cookware   and    are

offered in substantially the same form. Equal Part’s actions

have not been authorized by Caraway. Caraway includes the

following image to demonstrate the differences between the

various products at issue:



                                  5
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 6 of 31




(Id. at 16.) In particular, Caraway alleges that Equal Parts

uses Caraway’s trade dress related to the handles, navy blue

and cream colors, light interior color, and unique lid designs

of the Caraway Pans.

      2.    Trademark Allegations

      Caraway owns the valid and subsisting United States

Trademark    Registration     No.   6,115,214    on   the   Principal

Register in the United States Patent and Trademark Office

(“USPTO”) for the trademark “Caraway” (the “Caraway Mark”)

for cookware, namely, stock pots, sauté pans, frying pans,


                                    6
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 7 of 31



sauce pans, stir-fry pans, skillets, Chef’s pans made of

ceramic, pot holders, Dutch ovens, oven mitts, coasters not

of paper or textile in Class 21, dish towels, and coasters of

textile in Class 24.

      Without     Caraway’s       authorization,      Defendant    began

purchasing Google Adwords and Google Shopping Advertisements

in the United States for the Caraway Mark and related branded

search terms so as to advertise the Equal Parts brand when

consumers      searched    for    “Caraway”   using   Google’s    search

engine. Defendant has marketed, advertised, promoted, and

otherwise purchased the Caraway Mark as adwords and keywords

via search engines. Defendant’s use is likely to deceive

consumers, Caraway contends.

B.    PROCEDURAL HISTORY

      Caraway filed the instant suit on December 10, 2020.

Count One alleges trade dress infringement in violation of

the Lanham Act, 15 U.S.C. § 1125(a); Count Two alleges unfair

competition and false designation of origin in violation of

the Lanham Act, 15 U.S.C. § 1125(a); Count Three alleges

common   law    trade     dress   infringement;    Count   Four   alleges

common law unfair competition; Count Five alleges deceptive

practices and false advertising in violation of the New York

General Business Law §§ 349, 350; Count Six alleges trademark

dilution and injury to business reputation in violation of

                                     7
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 8 of 31



the New York General Business Law § 360-l; Count Seven alleges

trademark infringement in violation of the Lanham Act, 15

U.S.C. § 1141(1); Count Eight alleges unfair competition

based on the purchase and use of the Caraway Mark as adwords

and keywords in search engines in violation of the Lanham

Act, 15 U.S.C. § 1125(a); and Count Nine alleges federal

trademark dilution.

C.    THE PARTIES’ ARGUMENTS

      Equal Parts makes three primary arguments challenging

the sufficiency of Caraway’s allegations as to trade dress

and trademark infringement. First, Equal Parts argues that

Caraway    has    not   met    the       Second   Circuit’s   pleading

requirements for unregistered product configurations. Equal

Parts contends that the descriptions of the claimed trade

dress are not sufficiently specific, and Caraway has not

adequately pled how the relevant product configurations are

nonfunctional. Equal Parts further asserts that while Caraway

has pled general facts about its commercial success, the

“factual allegations do not point to advertising or consumer

recognition of these product features as a brand.” (February

18 Letter at 3.)

      Second, Equal Parts argues that Caraway’s allegations of

likelihood of confusion between its products and Caraway’s



                                     8
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 9 of 31



are    implausible      given     the    stark    differences      between   the

products. Equal Parts includes the following image:




(Id. at 1.)

       Third,      Equal   Parts     argues      that    Caraway’s    trademark

infringement claims must fail because “the Complaint does not

allege      that    Defendant’s         advertisements          themselves   use

Plaintiff’s CARAWAY mark.” (Id. at 3.) Equal Parts cites

Alzheimer’s Disease and Related Disorders Association, Inc.

v. Alzheimer’s Foundation of America, Inc., 307 F. Supp. 3d

260, 291 (S.D.N.Y. 2018), for the proposition that keyword

advertising        does     not    support       a      claim    of   trademark

infringement if the advertisement itself did not infringe on

a plaintiff’s trademark.

       Caraway      responds       that       Defendant’s       arguments    are

meritless. As to its trade dress claims, Caraway argues that

it has alleged the elements of it trade dress with sufficient

specificity        to   survive    at     the    motion-to-dismiss       stage,

particularly because the Complaint contains numerous pictures

of    the   products.      Caraway      also    notes    that    functionality,

secondary meaning, and likelihood of confusion are fact-


                                          9
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 10 of 31



 intensive inquiries not suitable for resolution on a motion

 to dismiss. As to its trademark infringement claims, Caraway

 argues that Alzheimer’s Disease, 307 F. Supp. 3d 260, is

 distinguishable as it did not involve a motion to dismiss.

      In its reply, Equal Parts argues that Caraway cannot

 cure the identified deficiencies because its claimed trade

 dress is directed towards common, everyday cookware features

 and because the case law forecloses its theory of trademark

 infringement.

                          II.   LEGAL STANDARD

 A.   RULE 12(b)(6) MOTION TO DISMISS

      Rule 12(b)(6) provides for dismissal of a complaint for

 “failure to state a claim upon which relief can be granted.”

 Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

 complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its

 face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

 standard is met “when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. A

 complaint should be dismissed if the plaintiff has not offered

 factual allegations sufficient to render the claims facially

 plausible. See id. However, a court should not dismiss a

                                  10
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 11 of 31



 complaint     for    failure   to    state    a    claim   if    the   factual

 allegations sufficiently “raise a right to relief above the

 speculative level.” Twombly, 550 U.S. at 555.

      In resolving a Rule 12(b)(6) motion, the Court’s task is

 “merely to assess the legal feasibility of the complaint, not

 to assay the weight of the evidence which might be offered in

 support thereof.” In re Initial Pub. Offering Sec. Litig.,

 383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005), aff’d sub nom.

 Tenney v. Credit Suisse First Boston Corp., No. 05 Civ. 3430,

 2006 WL 1423785 (2d Cir. May 19, 2006); accord In re MF Glob.

 Holdings Ltd. Sec. Litig., 982 F. Supp. 2d 277, 302 (S.D.N.Y.

 2013).   In   this    context,      the    Court   must    draw    reasonable

 inferences in favor of the nonmoving party. See Chambers v.

 Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

 the requirement that a court accept the factual allegations

 in the claim as true does not extend to legal conclusions.

 See Iqbal, 556 U.S. at 678.

      In adjudicating a Rule 12(b)(6) motion, a court must

 confine its consideration “to facts stated on the face of the

 complaint,     in    documents      appended       to   the     complaint   or

 incorporated in the complaint by reference, and to matters of

 which judicial notice may be taken.” Leonard F. v. Israel

 Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999).

 B.   THE LANHAM ACT

                                       11
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 12 of 31



      A    plaintiff     alleging    trademark    or     trade   dress

 infringement under the Lanham Act “must demonstrate that (1)

 it has a valid mark that is entitled to protection and that

 (2) the defendant’s actions are likely to cause confusion

 with that mark.” Tiffany and Co. v. Costco Wholesale Corp.,

 971 F.3d 74, 84 (2d Cir. 2020). In determining the second

 prong,   courts   use   the   eight-factor   test     articulated   in

 Polaroid Corp. v. Polarad Elecs. Corp., 287 F.3d 492 (2d Cir.

 1961) (the “Polaroid Factors”):

      (1) the strength of the trademark; (2) the degree
      of similarity between the plaintiff’s mark and the
      defendant’s allegedly imitative use; (3) the
      proximity of the products and their competitiveness
      with each other; (4) the likelihood that the
      plaintiff will ‘bridge the gap’ by developing a
      product for sale in the defendant’s market; (5)
      evidence of actual consumer confusion; (6) evidence
      that the defendant adopted the imitative term in
      bad faith; (7) the respective quality of the
      products; and (8) the sophistication of the
      relevant population of consumers.

 Tiffany, 971 F.3d at 84-85 (footnotes omitted).

 C.   TRADE DRESS INFRINGEMENT

      “Trade dress today encompasses a broad concept of how a

 product presented to the public looks, including its color,

 design, container, and all the elements that make up its total

 appearance.” GeigTech East Bay LLC v. Lutron Elec. Co., Inc.,

 352 F. Supp. 3d 265, 274 (S.D.N.Y. 2018) (brackets and

 citation omitted). In order for a product’s unregistered


                                    12
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 13 of 31



 trade dress to be protected so as to meet the first prong of

 infringement under the Lanham Act, the trade dress must be

 “not functional,” and there must be “a likelihood of confusion

 between a claimant’s product and a competing product.” Id.

      The   Second    Circuit   has      noted    that    courts    should

 “exercise particular caution, when extending protection to

 product designs.” Landscape Forms, Inc. v. Columbia Cascade

 Co., 113 F.3d 373, 380 (2d Cir. 1997) (internal quotation

 marks and citation omitted). This is because “even the most

 unusual of product designs” are “almost invariably” meant

 “not to identify the source of the product, but to render the

 product itself more useful or more appealing.” Yurman Design,

 Inc. v. PAJ, Inc., 262 F.3d 101, 114-15 (2d Cir. 2001)

 (internal quotation marks and citation omitted). “And trade

 dress   claims    raise   a    potent     risk    that    relief    will

 impermissibly afford a level of protection that would hamper

 efforts to market competitive goods.” Id. (internal quotation

 marks and citation omitted).

      Thus, a plaintiff asserting trade dress rights in the

 design of a product must show the following. First, the

 plaintiff must offer “a precise expression of the character

 and scope of the claimed trade dress.” GeigTech, 352 F. Supp.

 3d at 274 (internal quotation marks and citation omitted).

 The product cannot be described “at an improper level of

                                  13
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 14 of 31



 generality,” that is, a level of generality that suggests

 “the claimant seeks protection for an unprotectible style,

 theme or idea,” or “that the dress is no more than a concept

 or idea to be applied to particular products.” Yurman Design,

 262 F.3d at 117 (internal quotation marks and citations

 omitted).    “[A]   plaintiff   asserting    that   a   trade   dress

 protects an entire line of different products must articulate

 the specific common elements sought to be protected.” Id. at

 118.

        Second, the plaintiff must show “that the matter sought

 to be protected is not functional.” GeigTech, 352 F. Supp. 3d

 at 275 (quoting 15 U.S.C. § 1125(c)(4)). “In cases involving

 the aesthetic features of a product, trade dress is functional

 if the right to use it exclusively would put competitors at

 a   significant     non-reputation-related     disadvantage.”       Id.

 (citation omitted).

        Third, a plaintiff must show that its trade dress has

 acquired secondary meaning, which “has been interpreted by

 the Supreme Court to mean that a plaintiff must show that its

 trade dress is distinctive.” Id. A product can develop a

 secondary meaning in the marketplace and thereby acquire

 distinctiveness when “in the minds of the public, the primary

 significance of a product feature is to identify the source



                                  14
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 15 of 31



 of the product rather than the product itself.” Id. (internal

 quotation marks, brackets, and citation omitted).

      Fourth, a plaintiff must show “that the defendant’s

 product is so similar that it is likely to cause confusion

 about the product’s actual source.” Id.

      While    these    elements     must   be        proven    in   order   to

 ultimately prevail on a claim for trade dress infringement,

 at the motion to dismiss stage, “a plaintiff need only

 articulate sufficient factual matter, accepted as true, to

 state a claim to relief that is plausible on its face.” Id.

 (internal quotation marks and citation omitted).

                                III. DISCUSSION

      The Court grants in part and denies in part the Letter

 Motion. Namely, the Court grants Equal Parts’s request to

 dismiss the counts stemming from its alleged infringement of

 Caraway’s    trade    dress.    However,       the    Court    denies   Equal

 Parts’s     request   to   dismiss       the    claims        for   trademark

 infringement stemming from its use of the Caraway Mark for

 keyword advertising.

 A.   TRADE DRESS CLAIMS

      Caraway has failed to allege the first two requirements

 of a protectible trade dress. That is, Caraway has failed to

 provide a precise explanation of most of the claimed trade

 dress. Much of the description Caraway provides for its

                                     15
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 16 of 31



 claimed trade dress is too vague to constitute an adequate

 description. Even with respect to the trade dress elements

 that have been described in sufficient detail, Caraway has

 not explained how these elements are distinctive for all but

 the Caraway Pans lid. Moreover, Caraway has failed to include

 any allegations to plausibly suggest that the claimed trade

 dress is nonfunctional. Thus, Caraway’s trade dress claims

 are dismissed.

      1.     A Precise Explanation of the Claimed Trade Dress

      Besides    providing   “an   articulation    of   the     specific

 elements which comprise its distinct dress,” Landscape Forms,

 113 F.3d at 381, “[a] trade dress infringement claimant must

 enumerate    which   features     of   its    purported      dress   are

 distinctive and indicate how they are distinctive.” GeigTech,

 352 F. Supp. 3d at 276.

      One court in this district has held that allegations

 that a claimed trade dress “includes the size, shape and color

 of the product and its packaging” and conclusory statements

 that the products at issue “had unique elements of style,

 shape, angle, height, width, and/or slant” are insufficient

 because such “sweeping descriptions . . . in fact denote

 categories of features, not the features themselves.” Tracey

 Tooker & TT Ltd., Inc. v. Whitworth, 212 F. Supp. 3d 429, 434

 (S.D.N.Y.   2016)    (internal    quotation   marks    and    citations

                                   16
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 17 of 31



 omitted).    Nor    was   inclusion     of   images   of    the   products

 sufficient to sustain trade dress claims in light of the

 plaintiff’s    general      description      of   the      products.   Id.

 Similarly, in dismissing a complaint claiming trade dress

 over a line of watches, another court in this district stated

 that “a high level description of features of several watches,

 such as ‘gradient chain,’ ‘lobster claw closure,’ and ‘leaf-

 shaped logo,’ without allegations as to whether and how those

 features are distinctive,” failed to sufficiently allege a

 trade dress claim. Sara Designs, Inc. v. A Classic Time Watch

 Co. Inc., 234 F. Supp. 3d 548, 555 (S.D.N.Y. 2017).

      Here,    the     Court   is      persuaded   that      Caraway    has

 sufficiently described the elements of the claimed trade

 dress. The description provided in this case falls somewhere

 between the highly specific description pled in GeigTech --

 which that court noted was “one of the best-pleaded examples

 of a trade dress infringement claim” it had ever reviewed,

 352 F. Supp. 3d at 275 -- and the more general descriptions

 provided in Tracey Tooker and Sara Designs. But while much of

 Caraway’s description is vague, Caraway has alleged some more

 specific elements of its claimed trade dress that are just

 enough to get Caraway’s description across the line.

      The Court first takes up the portions of Caraway’s

 description that fall on the more general side. The paragraphs

                                    17
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 18 of 31



 of the Complaint dedicated to outlining Caraway’s trade dress

 contain many references to the “overall look and appearance”

 of the products, as well as “the visual flow of the handle,”

 “the curves, tapers and lines in the Caraway Pans,” “the

 design, style and visual appearance of these curves,” “the

 visual connection and relationship between the curves, tapers

 and lines,” and the like. (Complaint ¶ 28; see also id. ¶

 29.) These references are imprecise and “fail to give notice

 of what is claimed to competitors,” or even the Court. See

 YETI Coolers, LLC v. Imagen Brands, LLC, No. 16 Civ. 578,

 2017 WL 2199012, at *4 (W.D. Tex. May 18, 2017) (finding that

 similar descriptions of “visual flow,” “curves, tapers, and

 lines, the design of the same, and the relationship among

 them” in the plaintiff’s claimed trade dress were too vague).

 And   given   the    broad     nature      of   these   references,    the

 photographs included in the Complaint cannot provide any

 further clarification as to what aspect of the pans are

 claimed. Such “unclear or overbroad” allegations “pose an

 anti-competitive risk.” Id.

       Nonetheless,     there    are     other   elements   of   Caraway’s

 claimed   trade     dress   that   are     sufficiently    specific.   For

 instance, Caraway has described the interior of its frying

 pan as a “deep bowl-shape with high sidewalls.” (Complaint ¶

 28.) It has also identified its handle as having a “U-shaped,

                                       18
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 19 of 31



 wide-stance space attaching the handle to the rounded pan”

 and notes “the open space formed between the edge of the

 handle    at    its    center[]    and    the    pan.”   (Id.     ¶   29.)   This

 description is bolstered by the attached photographs, which

 show clearly the “U-shaped” space to which Caraway refers.

 (Id. fig. 6.) Caraway has further described the Caraway Pans

 lid as a “flattened, disc-shape” and provided a photograph to

 that    effect.       (Id.   ¶   30,   fig.     7.)   Finally,    Caraway    has

 identified the cream and navy colors of its cookware and

 provided photographs of the same. (Id. ¶¶ 32-33, figs. 8-9.)

 Though not as specific as the descriptions given in GeigTech,

 the     Court     is    satisfied      that      these    descriptions       are

 sufficiently concrete to put others on notice of what exactly

 Caraway claims as its protectable trade dress.

        But while Caraway has provided some “articulation of

 which     of    the     plaintiff’s       trade       design     elements    are

 distinctive,” Caraway has failed to allege “how they are

 distinctive” as required for a valid trade dress infringement

 claim in this Circuit. See Sara Designs, 234 F. Supp. 3d at

 555 (emphasis added). Caraway has only offered conclusory

 allegations that it “revolutionized” cookware and that its

 trade dress employs “unique, distinctive, and non-functional

 designs.” (Complaint ¶¶ 2, 46). But there are no allegations



                                          19
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 20 of 31



 by which the Court can conclude or infer how Caraway’s trade

 dress design elements are distinctive.

      In     adequately    pleading      how   one’s     trade    dress    is

 distinctive, a plaintiff must provide more than just “a

 laundry list of the elements” that constitute its product

 design. Nat’l Lighting Co., Inc. v. Bridge Metal Indus., LLC,

 601 F. Supp. 2d 556, 562 (S.D.N.Y. 2009). In GeigTech, for

 example, the plaintiff sufficiently alleged that the trade

 dress was distinctive as a “‘radical departure’ from existing

 technology.” 352 F. Supp. 3d at 277. To illustrate the

 uniqueness of the plaintiff’s product, a roller shade system,

 the plaintiff included pictures of its product as well as

 previous     methods     for   concealing     mounting       hardware    and

 explained    how   the    plaintiff’s     product     “was    elegant    and

 distinct from traditional methods of window dress, and also

 allowed for screws and wires to be concealed from view.” Id.

 (citation omitted).

      Here,    by   contrast,     Caraway      has     not    included    any

 allegations to explain how it has revolutionized cookware.

 The Complaint contains no information about typical cookware

 as compared to Caraway’s cookware. At best, Caraway alleges

 that it took “[w]hat was once a humble kitchen utensil” and

 “turned [it] into a masterpiece, blurring the lines between

 art and cookware.” (Id. ¶ 2.) But the Second Circuit has

                                    20
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 21 of 31



 rejected the notion that a common object described as artistic

 can be “a protectable, source-identifying expression.” David

 Yurman, 262 F.3d at 118. And there is no other detail as to

 how Caraway’s trade dress elements distinguish its cookware

 from other cookware.

      Nor    can    the    Court    infer      from   the    design    elements

 themselves how the Caraway Pans differ from normal cookware.

 Even the more specific trade dress descriptions seem to

 describe     elements      common       to    cookware      generally.      Take

 Caraway’s description of its frying pan as having a “deep

 bowl-shape       with    high     sidewalls”      and      the     accompanying

 photographs.      (Complaint       ¶    28,    figs.       2-3.)    From     this

 description and these photographs alone, the Court cannot

 discern    how    the    bowl   shape    and    higher     sidewalls       design

 elements making up Caraway’s frying pan are distinct from

 other such pans. Similarly, although Caraway describes the

 Caraway Pans handle and the “U-shaped” space between the

 handle and pan in detail (id. ¶ 29), there is no information

 in the Complaint from which the Court can conclude that such

 design elements are not present in other cookware. It may be

 that other cookware does not share these same design elements,

 but Caraway has provided no allegations to support such a

 conclusion.



                                         21
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 22 of 31



      In other words, without more explanation on how Caraway

 Pans differ from other cookware, the Court is left only with

 the trade dress descriptions that Caraway has alleged. But

 without allegations of how these elements are uncommon to

 other cookware, the descriptions shed no additional light on

 how Caraway’s trade dress is distinct. As the Circuit said

 when evaluating a plaintiff’s trade dress claim for its

 jewelry    line,        which    combined    cable   jewelry     with   other

 elements, “[a] unique combination of elements may make a dress

 distinctive, but the fact that a trade dress is composed

 entirely       of    commonly    used   or   functional   elements      might

 suggest that the dress should be regarded as unprotectible or

 ‘generic,’ to avoid tying up a product or marketing idea.”

 David Yurman, 262 F.3d at 118 (internal quotation marks and

 citation omitted).

      With       that     said,    the    Court   finds    that     Caraway’s

 allegations with respect to the Caraway Pans lid does explain

 how the design elements of the lid are distinct. The Complaint

 notes that the flattened, disc shape of the lid “provide[s]

 for a more aesthetically pleasing look distinct than glass

 and stainless steel,” and the included photographs show that

 the lid is a thin, flat disc. (Complaint ¶ 30, fig. 7.) The

 Court     is        persuaded    that   these    elements      sufficiently

 distinguish the Caraway Pans lid from the average steel or

                                         22
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 23 of 31



 glass cookware lid. Thus, Caraway has adequately explained

 how the claimed trade dress with respect to the lid only is

 distinct.

      In short, Caraway has failed to sufficiently plead the

 first requirement of a trade dress infringement claim -- a

 precise expression of the character and scope of the claimed

 trade dress -- for all features but the Caraway Pans lid. The

 Court     will    consequently      analyze   whether    the   remaining

 requirements have been pled only with respect to the lid.

      2.     Nonfunctionality

      Trade       dress   may   be   traditionally   or    aesthetically

 functional. A product feature is traditionally functional “if

 it is essential to the use or purpose of the article or if it

 affects the cost or quality of the article.” GeigTech, 352 F.

 Supp. 3d at 279 (citation omitted). A product is aesthetically

 functional “if the right to use it exclusively would put

 competitors        at    a     significant     non-reputation-related

 disadvantage.” Yurman Design, 262 F.3d at 116.

      “Because functionality is a question of fact, it is often

 premature to conclude that a plaintiff has failed to establish

 functionality at the motion to dismiss stage.” GeigTech, 352

 F. Supp. 3d at 278 (citations omitted). Nonetheless, even at

 the motion to dismiss stage, “a plaintiff must specifically

 allege non-functionality.” Shandong Shinho Food Indus. Co.,

                                      23
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 24 of 31



 Ltd. v. May Flower Int’l, Inc., No. 19 Civ. 1621, 2021 WL

 736710, at *22 (E.D.N.Y. Feb. 25, 2021) (citation omitted).

 For instance, in GeigTech, the complaint contained “a survey

 of other methods traditionally used to install roller blinds,

 and photographs of three alternative mounting techniques,” as

 well as an allegation that the trade dress did not provide a

 cost or quality advantage in the market. 352 F. Supp. 3d at

 280. These allegations made plausible the plaintiff’s claim

 that    its    trade        dress    was       neither        traditionally    nor

 aesthetically functional. Id. at 280-81. On the other hand,

 a   “conclusory         statement         is     insufficient          to   allege

 nonfunctionality.” Shandong Shinho, 2021 WL 736710, at *22

 (holding      that    the    plaintiff         failed    to    plausibly     allege

 nonfunctionality because the complaint only stated that the

 trade dress “is inherently distinctive and not functional”

 (citation omitted)).

        Here,         Caraway        has         not      sufficiently         pled

 nonfunctionality. Although the Complaint contains statements

 that its “trade dress includes unique, distinctive, and non-

 functional designs” (Complaint ¶ 46), the Complaint lacks any

 specific      factual       allegations        that     make    such   a    finding

 plausible.     As     discussed      above,      there     is    no    information

 included in the Complaint about other cookware that could

 allow the Court to conclude, as the court in GeigTech did,

                                           24
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 25 of 31



 that the product features at issue are not necessary to the

 use or purpose of the article or would put competitors at a

 significant      non-reputation-related      disadvantage     were    the

 right to use such features to be limited to the plaintiff.

 Nor is there so much as a conclusory allegation about the

 effect on cost or quality. Absent such allegations, Caraway

 has not specifically alleged nonfunctionality as required.

       Because Caraway has failed to adequately plead the first

 two   elements    of   trade   dress    infringement,     dismissal    of

 Caraway’s claims stemming from alleged infringement of its

 trade dress is appropriate.3 The Court is not persuaded,

 however,    by    Defendant’s     contention     that    amending     the




 3 This includes Counts One through Six of the Complaint. Although not all
 of these counts allege violations of the Lanham Act, the Court notes that
 when pled in connection with the misappropriation of trade dress, the
 elements necessary to prevail on the New York common law claims of unfair
 competition and the like track those required under the Lanham Act. See,
 e.g., Pure Power Boot Camp, Inc. v. Warrior Fitness Boot Camp, LLC, 813
 F. Supp. 2d 489, 549 (S.D.N.Y. 2011). Likewise, failure to allege a
 protectible trade dress renders any claim for trade dress dilution under
 New York General Business Law § 360-l defective as well. See Shandong
 Shinho, 2021 WL 736710, at *24.
       The Court concludes that the same principle applies to claims for
 deceptive practices under New York General Business Law §§ 349, 350 based
 on trade dress infringement. Cf. Michaels v. Unitop Sp. Z.O.O., No. 16
 Civ. 1015, 2019 WL 5616700 (N.D.N.Y. Oct. 31, 2019) (granting the
 plaintiff an opportunity to replead its counterclaims under New York
 General Business Law §§ 349, 350 to the extent those claims were made
 with respect to its trade dress claims, which were dismissed but could be
 repled). Even were that not the case, however, dismissal of Caraway Home’s
 claims under New York General Business Law §§ 349, 350 would be warranted.
 At best, Caraway has alleged that Equal Parts’s “conduct resulted in
 injury to consumers in the form of consumer confusion,” which “is
 insufficient to state a claim under [New York General Business Law] §
 349” and Section 350. See Shandong Shinho, 2021 WL 736710, at *25; see
 also SmileDirectClub, LLC v. Jacqueline I. Fulop, D.M.D., P.C., No. 19
 Civ. 9582, 2020 WL 1322838, at *3 (S.D.N.Y. Mar. 20, 2020).

                                    25
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 26 of 31



 Complaint would be futile.4 The Court therefore dismisses

 Caraway’s trade dress claims without prejudice.

 B.    TRADEMARK INFRINGEMENT CLAIMS

       Caraway’s     final    three      claims     are     for   trademark

 infringement, unfair competition and false designation, and

 trademark dilution under the Lanham Act as a result of

 Defendant’s purchase of the Caraway Mark so as to advertise

 Equal Parts when consumers searched for the term “Caraway” in

 Google’s search engine. Caraway has adequately pled trademark

 infringement with respect to these claims, and therefore

 these claims are not dismissed.

        The   Second   Circuit    has    held     that    the   purchase   of

 trademarks as keywords for internet advertising qualifies as

 using the mark in commerce as defined in 15 U.S.C. § 1127.

 See Rescuecom Corp. v. Google Inc., 562 F.3d 123, 129 (2d

 Cir. 2009); see also Alzheimer’s Disease, 307 F. Supp. 3d at

 283-84 (citing cases). Thus, Caraway’s allegations satisfy

 the threshold requirement that Equal Parts used the Caraway

 Mark in commerce. In order to prevail, however, Caraway must

 also show that the Caraway Mark is a valid trademark entitled

 4Equal Parts relies primarily on what it contends are “stark differences”
 between its products and the claimed trade dress in arguing futility.
 (March 2 Letter at 1.) But likelihood of confusion poses a factual dispute
 that does not lend itself to resolution at the motion to dismiss stage.
 GeigTech, 352 F. Supp. 3d at 285. This principle is particularly
 applicable here given the allegations of confusion in the Complaint. (See
 Complaint ¶ 37 (recounting a product review finding Equal Parts “almost
 identical to Caraway”)).

                                    26
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 27 of 31



 to protection and a likelihood that Equal Parts’s use of the

 Caraway Mark will cause confusion in the marketplace as to

 the source or sponsorship of the products at issue. See

 Alzheimer’s Disease, 307 F. Supp. 3d at 284.

       Equal Parts does not dispute that Caraway has alleged

 having a valid trademark. Any argument to the contrary would

 be meritless. A mark must be distinctive -- that is, “serve[]

 to identify a particular source,” Two Pesos, Inc. v. Taco

 Cabana, Inc., 505 U.S. 763, 768 (1992) -- to be protectible.

 Genesee Brewing Co. v. Stroh Brewing Co., 124 F.3d 137, 143

 (2d Cir. 1997). “A registered mark enjoys a presumption of

 distinctiveness.” Alzheimer’s Disease, 307 F. Supp. 3d at

 285. In this case, Caraway has alleged both that the Caraway

 Mark is registered on the USPTO Principal Register and that

 Caraway owns this registration. The Caraway Mark is therefore

 entitled to a presumption of distinctiveness based on these

 allegations.

       Equal Parts does dispute whether its use of the Caraway

 Mark can create a likelihood of confusion as a matter of law.

 But this argument is also meritless. A likelihood of confusion

 is   determined   through   application   of   the   eight   Polaroid

 Factors. “There is no requirement that a plaintiff address

 the Polaroid factors in its pleading.” Eliya, Inc. v. Kohl’s

 Dep’t Stores, No. 06 Civ. 195, 2006 WL 2645196, at *3 n.2

                                  27
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 28 of 31



 (S.D.N.Y. Sept. 13, 2006). “Likelihood of confusion is a fact-

 intensive analysis that ordinarily does not lend itself to a

 motion to dismiss.” Van Praagh v. Gratton, 993 F. Supp. 2d

 293, 303 (E.D.N.Y. 2014) (citing cases). “A motion to dismiss

 will be granted for failure to plead likelihood of confusion

 only if no reasonable factfinder could find a likelihood of

 confusion on any set of facts that plaintiff could prove.”

 LBF Travel, Inc. v. Fareportal, Inc., No. 13 Civ. 9143, 2014

 WL 5671853, at *8 (S.D.N.Y. Nov. 5, 2014) (internal quotation

 marks and citation omitted).

      Caraway has alleged that Equal Parts’s use of the Caraway

 Mark is done “to advertise the Equal Parts brand” and “is

 likely   to   deceive   consumers     as   to   the   origin,   source,

 sponsorship, or affiliation of Defendant’s goods, and is

 likely to cause consumers to believe, contrary to fact, that

 Defendant’s    goods    are   sold,    authorized,      endorsed,    or

 sponsored by Plaintiff, or that Defendant is in some way

 affiliated with or sponsored by Plaintiff.” (Complaint ¶¶ 90,

 93.) Elsewhere in the Complaint, Caraway has alleged that

 third parties have considered the Caraway Pans and Equal Parts

 cookware to be “almost identical.” (See id. ¶ 37.) These

 allegations are akin to those the Second Circuit has found

 sufficient in a similar context. Rescuecom, 562 F.3d at 130-

 31 (“Rescuecom has alleged that [Google’s use of Rescuecom’s

                                  28
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 29 of 31



 trademark in its Adwords program] does [cause likelihood of

 confusion   or   mistake],   in    that    would-be   purchasers    (or

 explorers) of its services who search for its website on

 Google are misleadingly directed to the ads and websites of

 its competitors in a manner which leads them to believe

 mistakenly that these ads or websites are sponsored by, or

 affiliated with Rescuecom.”). The Court cannot conclude in

 the face of these allegations that no reasonable factfinder

 could find a likelihood of confusion.

      Alzheimer’s Disease, the case Equal Parts relies on as

 support for its argument that “keyword advertising of this

 nature,   without    a   claim    that    the   advertisement   itself

 infringed on the Plaintiff’s trademark, does not support a

 claim of trademark infringement” (February 18 Letter at 3),

 is inapposite. Equal Parts points to the following language

 from Alzheimer’s Disease:

      With respect to the Association’s claim regarding
      AFA’s purchase of Association Marks as keywords and
      metatags, the proper comparison is between the
      resulting    ads    for   AFA    and    Association
      advertisements or other search results. This is how
      consumer confusion would manifest itself. The mere
      fact of AFA’s purchase of the Association Marks
      either verbatim, as with the keyword “alzheimer’s
      association,” or nearly verbatim, as with the
      keyword “alzheimer’s association memory walk,” see
      Ex. 97, cannot in and of itself cause confusion.

 307 F. Supp. 3d at 291. The Court does not disagree with the

 above-quoted analysis. But this means only that whether a

                                    29
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 30 of 31



 likelihood of confusion has been created by the use of a

 trademark for keyword advertising requires an evidentiary

 review of “the offending ads in context.” Id. The Alzheimer’s

 Disease Court was able to conduct such a review given the

 case’s    procedural   posture   following      a    bench   trial.   Id.

 (discussing trial exhibits).

      At the current stage of the instant suit, however, no

 evidence has been -- or need be -- adduced. And as discussed

 previously, Caraway is not relying solely on the purchase of

 the Caraway Mark to support its claims. It is thus plausible

 that Caraway could present evidence of ads that allow a

 reasonable factfinder to determine that the ads are similar

 in appearance and meaning and that Equal Part’s use of the

 Caraway   Mark   creates   a   likelihood      of   confusion.   Nothing

 further is needed for Caraway’s trademark infringement claims

 to survive Equal Parts’s motion to dismiss.

                                IV.     ORDER

      Accordingly, for the reasons stated above, it is hereby

      ORDERED that the motion so deemed by the Court as filed

 by defendant Pattern Brands, Inc. doing business as Equal

 Parts to dismiss the complaint of plaintiff Caraway Home,

 Inc. (“Caraway”) pursuant to Rule 12(b)(6) of the Federal

 Rules of Civil Procedure (see Dkt No. 19) is DENIED IN PART

 and GRANTED IN PART as set forth above. In particular, Counts

                                   30
Case 1:20-cv-10469-VM-SLC Document 22 Filed 04/01/21 Page 31 of 31



 One through Six, which allege various causes of action arising

 from infringement of its trade dress, are DISMISSED without

 prejudice, but Counts Seven through Nine remain; and it is

 further hereby

      ORDERED that Caraway either file an amended complaint or

 notify the Court that it wishes to rest on the complaint as

 filed within twenty (20) days of the date of this Order.

 SO ORDERED.


 Dated: New York, New York
        1 April 2021

                                        _________________________
                                              VICTOR MARRERO
                                                 U.S.D.J.




                                  31
